                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JOHN ROBERT DEMOS,                                       CASE NO. C19-0396-JCC
10                              Plaintiff,                    ORDER
11          v.

12   DAN SATTERBERG et al.,

13                              Defendants.
14

15          The Court has reviewed Plaintiff’s petition (Dkt. No. 1-1); the report and
16   recommendation of the Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. No.
17   3); and the relevant record. Plaintiff has not filed timely objections. Accordingly, the Court
18   ORDERS:
19          1.      The report and recommendation (Dkt. No. 3) is ADOPTED;
20          2.      The Clerk is DIRECTED to close this matter. See Demos v. Stanley, MC97-31-
21   JLW, Dkt. No. 1 (W.D. Wash. 1997); and
22          3.      The Clerk is DIRECTED to send copies of this order to Plaintiff and Judge
23   Theiler.
24   //
25   //
26   //


     ORDER
     C19-0396-JCC
     PAGE - 1
 1          DATED this 10th day of September 2019.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0396-JCC
     PAGE - 2
